The plaintiff in error, hereinafter called the defendant, was convicted of transporting intoxicating liquor and sentenced to pay a fine of $250, and to serve 30 days in the county jail. From which judgment the defendant has appealed.
The record has been carefully read, and we fail to find any testimony in the record sustaining the allegation that the defendant transported intoxicating liquors. *Page 356 
There are several errors assigned by the defendant, but after reading this record it is not deemed necessary to consider any of the assignments, except that the verdict is contrary to the evidence. The proof fails to sustain the allegations.
The judgment is reversed.
EDWARDS and CHAPPELL, JJ., concur.